PER CURIAM.
Jessie Benjamin Kindley, Sr., a Virginia inmate, appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A *300(2000). We have reviewed the record and the district court’s opinion and find that this appeal is frivolous. Accordingly, we deny Kindley’s motion to present interrogatories, deny his motion for production of documents, and dismiss the appeal on the reasoning of the district court. See Kind-ley v. Moore, No. CA-02-366-2 (E.D.Va. May 30, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.